 

 

AO 93 (rev. nT Seat and Seizure Warrant

UNITED STATES DISTRICT COURT

’ for the =.
aa Eastern District of. Wisconsin
In the Matter of the Search of: i

Data associated with Facebook User ID a oe
100015599108388, See Attachment A. Case-No. l q 880: vi

 

nd

SEARCH AND SEIZURE WARRANT nee
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

Data associated with Facebook User ID 100015599108388, See Attachment A.

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B.

   
   

YOU ARE COMMANDED to execute this warrant ON OR BEFORE Gf,
CZ. in the daytime between 6:00 a.m. and 10:00 p.m. [& at any time in the da é

(not to exceed 14 days)
se has been established.

  

i nigh because good 2

Unless delayed notice is authorized below, you must give acopy, of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leavé the copy and receipt at the place where the —
property was taken. . Do

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant amd inventory. to. . Nancy Joseph — wees
enc TR ta Me (United States Magistrate Judge) te

&4 Pursuant to 18 U.S.C. § 3103a(b), I find th that immediate notifiéation may have an adverse result listed in 18 U.S.C.
§ 2705 (9x x delay.o f trial), and auth the officer executing this. warrant to delay notice to the person who, or whose
property, wit eee or seized Check Na apptoptiate box)

Rifor 30 days (not to exceed 30) © until, the facts justifying, the later specific date of

 

 

o ‘
“a ry

City and State: Milwaukee, Wiscotsin _ Nancy Joseph, U.S. Magistrate Jud

 

Printed Name and Title
 

 

AO 93 (mod. 5/14) Search and Seizure Warrant td -

Return

 

Case No: | Date arid time warrant-executed: _ Copy of warrant and inventory left with:

éleha_@ 10:55 M8 wlA

 

 

 

Inventory made in the presence of:

AA. ‘

 

Inventory of thé, property taken audler name.of aty person(s) seized:

Meshing x Facelyooh eer TO |000\SS99\04 389 Vegan ON alala ond
(cos on haha. : Oo

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

owe: 43h

 
    

 

Executing officer’s signature

aed

Printed name and title

Subscribed, sworn to, and returned before me this date:
. '

Be

Date: 5/. '53/) 4 te : . “ ot . &
TT

 

 

 

 

 

 
 

TTAC NTA

This Search Warrant is being sought for the data specified in Attachment B associated
with Facebook User ID 100015599108388, hosted by Facebook Inc., 1601 Willow Road, Menlo

Park, California.
 

_ ATTAC 'B
I. Information to be disclosed by Facebook, Inc. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, Facebook is required to disclose the following information to

the government for each User ID listed in Attachment A:

(a) All physical location data collected by Facebook for the user of the account, .
- including any data collected by Facebook’s location services via the user’s mobile phone or other _
device, on a real-time or near-real time basis. Facebook is required to provide any such data they

collect, regardless of the time of day. .
II. Information to be seized by the government

(a) _ All data disclosed by Facebook pursuant to this attachment. This data shall be
made accessible by the provider to the United States Marshals Service at all times, day or night,

- and/or emailed to Deputy United States Marshal Brian Nodes at brian.nodes@usdoj.gov.
I. Time for production by provider

The provider shall begin producing the information required by this attachment within seven —

(7) days of the date of service of the warrant.
IV. Duration of production

The provider shall produce the information required by this attachment for a period of

thirty (30) days from the date of issuance of this warrant.
